Citation Nr: 1029151	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for bilateral hearing loss.  The Veteran was 
scheduled for a May 2010 Board hearing but failed to report or 
indicate any desire to reschedule.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The record shows that the Veteran was exposed to acoustic trauma 
during his service in World War II and has a present bilateral 
hearing loss disability; and there are two medical opinions, one 
negative and one positive regarding whether the present hearing 
loss disability is related to the Veteran's service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for bilateral hearing loss are met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  
He contends that he was exposed to acoustic trauma during World 
War II as a loader, without having any ear protection.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system (which includes hearing loss), shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served for approximately two and a half years in the 
U.S. Marine Corps during World War II.  His DD-214 Form shows 
that his principle duty was working as a Light AA Gun Crewman.  
He also has stated that he was exposed to acoustic trauma in 
service from being a loader and did not wear any ear protection.  
The Veteran is competent to state that which he can experience 
and there is no reason shown to doubt his credibility.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Even though a February 1946 discharge examination report shows 
that ear and hearing examinations were normal, the record shows 
that the Veteran was exposed to acoustic trauma during his 
service in World War II.

Current medical evidence also shows that the Veteran has a 
present bilateral hearing loss disability.

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

On authorized VA audiological evaluation in May 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
85
85
LEFT
25
25
65
80
90

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and 46 percent in the left ear.  The 
diagnosis was mild falling to severe sensorineural hearing loss.  
A June 2007 private audiometry report also shows a diagnosis of 
sensorineural hearing loss.

As the record shows exposure to acoustic trauma in service and a 
current bilateral hearing loss disability, the determinative 
issue is whether there is any relationship between these.

The record contains two medical opinions, one negative and one 
positive.

A May 2006 VA examination report shows that the examiner reviewed 
the service treatment records and that no audiometric information 
or complaints of hearing loss were found, other than whispered 
voice test.  The Veteran presented with complaints of difficulty 
clearly understanding speech of gradual onset.  The problems had 
been slowly progressing since 1945.  He reported greatest 
difficulty in hearing in the presence of background noise.  He 
indicated that he had three years of active duty exposure to 
artillery, aircraft, and gunfire.  He also was employed for 41 
years at the General Tire Waco plant but denied any consistent 
noise exposure, reporting that he worked in an office setting.  
After conducting the audiometric test, the examiner found that 
the current hearing loss was consistent with the Veteran's age 
and not specifically indicative of acoustic trauma.  There were 
no complaints of hearing loss documented and it would be 
considered less likely than not that the loss is related to 
service noise.

A private physician provided an opinion in June 2007 noting that 
the Veteran's hearing loss had been present for many years.  He 
had a history of significant noise exposure in World War II, 
being a loader for 40-mm anti-aircraft guns.  Following exposure 
to this acoustic trauma, he related up to 48 hours of relative 
anacusis, aural fullness, and tinnitus.  It was the physician's 
opinion that it was more likely than not that his hearing loss 
was related to his military acoustic trauma.

There is no reason shown to value one opinion over the other.  
Both examiners offered rationales for their opinions.  The VA 
examiner found that the Veteran's hearing loss was related to 
age; the private examiner noted that the Veteran had 48 hours of 
anacusis, aural fullness, and tinnitus right after his exposure 
to acoustic trauma during World War II and that the hearing loss 
had been present for many years.  The record also does not show 
that the Veteran had any significant post-service noise exposure 
to account for his hearing loss.  Thus, the medical evidence in 
this case is relatively equally-balanced.  Under these 
circumstances, all doubt is resolved in the favor of the 
claimant. See 38 C.F.R. § 3.102.  Therefore, entitlement to 
service connection for bilateral hearing loss is warranted.


The Veteran's service connection claim for bilateral hearing loss 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the rules and payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


